          Case 1:18-cv-01556-TSC Document 36-3 Filed 07/28/20 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

BUZZFEED INC.,                                       )
                                                     )
         Plaintiff,                                  )
                                                     )        Case No. 18-cv-1556 (TSC)
         v.                                          )
                                                     )
U.S. DEPARTMENT OF JUSTICE, et. al.,                 )
                                                     )
         Defendants.                                 )


                                     [PROPOSED] ORDER

         Plaintiff’s motion for summary judgment is GRANTED. Defendants are ordered to

conduct a supplemental search within 20 business days using as keywords the names of any

additional drugs or substances considered or purchased for use in executions. Defendants’

Exemption 5 deliberative process claims and Exemption 7(A) and 7(E) claims are rejected in full,

and Defendants’ Exemption 4 claims are rejected as to names and descriptions of the substances

at issue, prices, delivery dates, and expiration dates, and for supplier names, any information that

would show any straw buyers or FDA violations. Defendants’ Exemption 6 and 7(C) claims are

rejected as to records that would show straw buyers or FDA violations. Defendants are ordered to

produce within 20 business days all withheld records in accordance with this order.




Dated:                                        __________________________________________
                                              UNITED STATES DISTRICT COURT JUDGE
